Citation Nr: 0904092	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an effective date earlier than November 8, 
2004, for the grant of service connection for erectile 
dysfunction.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for allergic 
rhinitis/sinusitis.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for recurrent 
headaches.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for scoliosis of the 
dorsal spine with rotary scoliosis of the thoracolumbar spine 
(back condition).  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for an epigastric 
condition, to include as secondary to service-connected post 
traumatic stress disorder (PTSD).  

6.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
that, in pertinent part, granted service connection for 
erectile dysfunction effective on November 8, 2004.  

After issuance of the December 2005 Statement of the Case, 
the veteran submitted additional evidence relevant to his 
claims, accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in reviewing the 
veteran's appeal.  

The issues of service connection for sleep apnea, a gastric 
condition, and recurrent headaches are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have evidenced his intent to 
file a claim of service connection for erectile dysfunction 
earlier than document received on November 8, 2004.  

2.  In an August 1983 Board decision, and a January 1995 RO 
decision, the veteran's claims of service connection for 
allergic rhinitis/sinusitis and a back disorder were denied; 
the veteran was notified in writing of these decisions; he 
did not timely appeal from these determinations.  

3.  The evidence added to the record since these prior 
decisions is cumulative and redundant of that previously on 
file and does not, when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claims or otherwise raise a reasonable 
possibility of substantiating the claims of service 
connection for allergic rhinitis/sinusitis and a back 
condition.  

4.  In an August 1983 decision, the Board denied the 
veteran's claim for a gastric disorder and headaches; the 
veteran was notified of this decision, but he did not timely 
appeal from this determination.  

5.  The evidence added to the record since the August 1983 
Board decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claims of service connection for a gastric 
condition and recurrent headaches.  



CONCLUSIONS OF LAW

1.  An effective date earlier than November 8, 2004, the date 
of claim, for the grant of service connection for erectile 
dysfunction, is not assignable by law.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2008).  

2.  The August 1983 Board decision, and the January 1995 RO 
decision are final; new and material evidence has not been 
submitted to reopen the claims of service-connection for 
allergic rhinitis/sinusitis and a back condition.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.156 (2008).  

3.  Subsequent to the final August 1983 Board decision, new 
and material evidence has been received to reopen the claim 
of service connection for a gastric condition, and recurrent 
headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The rule is effective on November 9, 2000, with exceptions, 
to include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

Here, the RO, in a letter dated in January 2005, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), including new and material evidence 
required to reopen previously denied claims.  The veteran was 
also generally notified of the types of evidence VA would 
assist him in obtaining and informed him that he should send 
information or evidence relevant to the claims to VA.  

In addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims, and also informed the veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

In this regard, as the Board concludes hereinbelow that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, a VA examination in 
connection with his service-connected PTSD, and written 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Earlier Effective Date for erectile dysfunction.

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In this case, the evidence shows that the veteran filed a 
statement with the RO on November 8, 2004 that was construed 
by the RO as a claim of service connection for erectile 
dysfunction.  After developing the claim, the RO granted 
service connection for erectile dysfunction effective on 
November 8, 2004.  

Here, the Board notes that the veteran was awarded service 
connection for erectile dysfunction on November 8, 2004, 
which is the date of receipt of his claim.  Based on 38 
U.S.C.A. § 5110(a), therefore, the RO assigned the earliest 
effective date for the grant of service connection for 
erectile dysfunction that the law allows.  38 C.F.R. § 3.400.  

In statements submitted to VA, the veteran now asserts that 
he should be awarded an effective date of June 6, 1994, the 
effective date of his award of service connection for PTSD.  
Since his erectile dysfunction is secondary to his PTSD, he 
asserts that both should receive the same effective date.  

In this regard, the Board notes that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  And "[t]he mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
The mere receipt of medical records cannot be construed as an 
informal claim.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

The Board finds in this regard that the veteran's claims file 
does not contain a communication indicating an intent to seek 
service connection for erectile dysfunction prior to November 
8, 2004.  

Accordingly, the Board finds that the evidentiary record does 
not contain a communication indicating an intent to file a 
claim of service connection for erectile dysfunction prior to 
November 8, 2004.  

For the foregoing reasons, the claim for an earlier effective 
date for the grant of service connection for erectile 
dysfunction must be denied by operation of law.  


III.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2007); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a), effective on and after August 
29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


A.  Allergic rhinitis/sinusitis and a back condition.

After reviewing the record, and for reasons expressed 
hereinbelow, the Board finds that new and material evidence, 
sufficient to reopen the veteran's claims for allergic 
rhinitis/sinusitis and a back disability, has not been 
presented.  

In this case, the evidence submitted after the August 1983 
Board decision, with respect to the veteran's allergic 
rhinitis/sinusitis claim, consists of medical treatment 
records and statement of the veteran and his representative 
in support of the claim.  

These records reflect continued diagnoses and treatment for 
various sinus conditions, to include allergic rhinitis, 
sinusitis and asthma, with some notations indicating the 
conditions had been present since early childhood.  These 
records do not indicate that the veteran's upper respiration 
condition had its onset in service or was due to any event or 
incident of his service.

With respect to the claimed back disorder, the records 
associated with the claims file since January 1995, consist 
of medical treatment records and statements of the veteran 
and his representative in support of the claim.  

These additional records indicate continued diagnoses and 
treatment for back pain.  One VA treatment note dated in 
January 2005 indicated a 30 year history of back pain with 
worsening in the past 4-5 years.  

In November 2004, the veteran's psychiatrist indicated that 
the veteran's back pain intensified his PTSD symptoms.  
However, the records, dated since January 1995, do not show 
that the veteran's back disability had its onset in service 
or was secondary to a service-connected disability.  

Based on the foregoing, the evidence in the record is 
insufficient to reopen the veteran's previously denied 
claims.  The records associated with the veteran's claims 
file since August 1983 and January 1995, respectively, are 
primarily related to continued treatment for his conditions 
and are therefore insufficient to reopen a claim for service 
connection.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 
Vet. App. 59, 62 (1993) (medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing other crucial matters, such as medical 
nexus, does not constitute new and material evidence).  

The Board also notes that the veteran's statements in 
connection with the claims are insufficient to reopen his 
claims.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy, but as a layperson, the veteran 
is not competent to offer medical opinions.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also, 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

In this case, the evidence added to the record since August 
1983 and January 1995, respectively, is cumulative of the 
evidence previously considered and does not relate to an 
unestablished fact necessary to substantiate the claims and, 
therefore, does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156 (2007).  

Consequently, lacking new and material evidence, the claims 
of service connection for allergic rhinitis/sinusitis and a 
back condition are not reopened.  


B.  A gastric condition and recurrent headaches.

In this case, the evidence submitted after August 1983 
consists of medical treatment records, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Of particular significance are the veteran's treatment 
records indicating that thee veteran had been diagnosed with 
gastroesophageal reflux disorder (GERD).  In addition, a 
December 2005 report of the veteran's treating psychiatrist 
indicates that the veteran's gastric condition has developed 
in conjunction with full-blown PTSD.  

With respect to the veteran's headache claim, the veteran's 
treatment records indicate ongoing and severe headaches.  His 
treating psychiatrist indicated, in his December 2005 report, 
that while the veteran's headaches pre-existed his active 
service, they worsened in service and were exacerbated by the 
stress of combat.  

An April 1985 VA treatment note also indicated that the 
veteran's headaches worsened in service and were stress-
related.  And a September 1997 VA report noted an impression 
of non-progressive headaches along with nightmares which were 
noted to be a part of the veteran's PTSD symptoms.

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claims.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
August 1983 Board decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claims and raises a reasonable 
possibility of substantiating the claims.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claim of service connection for a gastric condition and 
headaches is granted.  


ORDER

The claim for an effective date earlier than November 8, 
2004, for the grant of service connection for erectile 
dysfunction is denied.  

As new and material evidence has not been submitted, the 
application to reopen the previously denied claim of service 
connection for allergic rhinitis/sinusitis is denied.  

As new and material evidence has not been submitted, the 
application  to reopen the previously denied claim of service 
connection for a back condition, including, scoliosis of the 
dorsal spine with rotary scoliosis of the thoracolumbar 
spine, is denied.  

As new and material evidence has been presented, the claim of 
entitlement to service connection for a gastric condition is 
allowed, subject to further action as discussed hereinbelow.  

As new and material evidence has been presented, the claim of 
entitlement to service connection for recurrent headaches is 
allowed, subject to further action as discussed hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of service connection for sleep 
apnea, a gastric condition, and recurrent headaches must be 
remanded for further action.  

Here, the veteran has been diagnosed with GERD, headaches and 
obstructive sleep apnea.  A December 2005 report of the 
veteran's treating psychiatrist indicates that the veteran's 
gastric condition had developed in conjunction with full-
blown PTSD.  

With respect to the headache claim, the veteran's treatment 
records indicate ongoing and severe headaches.  His treating 
psychiatrist indicated in his December 2005 report that, 
while the veteran's headaches pre-existed his active service, 
they worsened in service and were exacerbated by the stress 
of combat.  

An April 1985 VA treatment note also indicated that the 
veteran's headaches worsened in service and were stress-
related.  And a September 1997 VA report noted an impression 
of non-progressive headaches along with nightmares which were 
noted to be a part of the veteran's PTSD symptoms.  

With respect to the sleep apnea, the veteran has been noted 
to have problems sleeping in connection with his service-
connected PTSD.  The December 2005 report of the veteran's 
psychiatrist also noted the veteran's diagnosed sleep apnea 
and referenced a November 2005 sleep study that he states 
indicated a prolonged period of late onset REM sleep with 
positional obstructive sleep apnea.  This he noted coincided 
with the onset of intrusive nightmares each night.  

Based on the foregoing, the Board finds that a VA examination 
is warranted to determine whether the veteran has separate 
headache, sleep, and gastrointestinal problems that had their 
onset in service or, if pre-existing his active service, were 
aggravated by his service.  

The examiner should also indicate whether the veteran's 
conditions are secondary to his service-connected PTSD.  If 
the veteran's condition(s) are found to have pre-existed the 
veteran's active military service, the VA examiner should be 
asked to address whether such conditions worsened in service 
beyond the natural progression of the disorder.  

Prior to affording the veteran a VA examination in connection 
with his claims, the veteran should also be afforded an 
opportunity to submit any other records or opinions pertinent 
to his claims that have not already been associated with the 
veteran's claims file.  

This should include medical treatment records from the West-
Haven VA Medical Center dated since April 2005.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is allowed, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, the remaining issues are REMANDED to 
the RO for the following actions:

1.  The RO should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the claims file, that have treated him 
since service for his claimed conditions.  
This should include records from the 
West-Haven VA Medical Center dated since 
April 2005.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and likely 
etiology of the claimed sleep apnea, 
gastrointestinal disorder or headache 
condition. The examiner should 
specifically indicate whether the 
veteran's conditions pre-existed his 
service, are related to or had their 
onset during service or within a year of 
service, or whether the disabilities were 
caused or aggravated by his service-
connected PTSD.  

The examiner should also indicate whether 
the conditions are separately diagnosed 
disabilities or whether the symptoms 
indicated are part of the veteran's 
service-connected PTSD.   It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have a sleep, 
gastrointestinal, or headache 
condition?  If so, state the diagnosis 
or diagnoses.

(b).  If the examiner finds that the 
veteran has a sleep, gastrointestinal, 
or headache condition, did such 
disorders have their onset during his 
period of active service or within a 
year of service, or were such 
disabilities caused by any incident 
that occurred during such active 
service?  

(c).  Did a sleep, gastrointestinal, 
or headache condition, exist prior to 
the veteran's period of active duty?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.  In this regard, the 
examiner is asked to comment on the 
veteran's service treatment records, 
including the entrance and separation 
medical histories and the veteran's 
entrance and separation examinations.

(d)  If a sleep, gastrointestinal, or 
headache condition, preexisted the 
veteran's period of active duty, did 
such disorders increase in disability 
during such period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  

(e).  If a sleep, gastrointestinal, or 
headache conditions, increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?  

(f)  Is it at least as likely as not 
(50 percent probability or more) that 
any disease or injury of service 
origin, to include the veteran's 
service-connected PTSD, contributed 
substantially or materially to the 
cause of the veteran's sleep, 
gastrointestinal, or headache 
conditions?  In this regard, the 
examiner should state whether the 
veteran's symptoms are separately 
diagnosed disabilities or whether they 
are part of the veteran's PTSD 
condition. 
 
(g)  Is it at least as likely as not 
(50 percent probability or more) that 
the veteran's service-connected PTSD 
aggravated any separately diagnosed 
sleep, gastrointestinal, or headache 
conditions?  If so, the examiner 
should state an opinion, if possible, 
regarding the level of incremental 
increase in the veteran's sleep, 
gastrointestinal, or headache 
conditions caused by the service-
connected PTSD.  

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records, post-service treatment 
records, and the veteran's statements 
submitted to VA.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the AOJ 
must again review the veteran's claims in 
light of all of the evidence of record.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


